Citation Nr: 0928811	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  05-17 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife






ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran had active military service from November 1966 to 
November 1969.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a December 2004 rating decision in which the RO 
in Jackson, Mississippi, denied an increased (compensable) 
rating for bilateral hearing loss.  The Veteran filed a 
Notice of Disagreement (NOD) with the assigned rating in 
February 2005.  A statement of the case (SOC) was issued in 
May 2005, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in May 
2005.  

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Montgomery, 
Alabama, which has certified the case for appellate review.  

In June 2009, the Veteran testified during a Board personal 
hearing before the undersigned Acting Veterans Law Judge in 
Montgomery, Alabama.  A transcript of that hearing is of 
record. 


FINDINGS OF FACT

1.  All notifications and development actions needed to 
decide the matter on appeal have been accomplished.

2.  Audiometric testing prior to October 6, 2008 revealed no 
worse than Level II hearing in the left ear and Level II 
hearing in the right ear.

3.  Audiometric testing beginning October 6, 2008 reveals no 
worse than Level III hearing in the left ear and Level VI 
hearing in the right ear; there is an exceptional pattern of 
hearing impairment right ear hearing shown as of October 6, 
2008.

4.  The Veteran's bilateral hearing loss has not for any 
period shown marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of this 
disability, so as to warrant referral for an extra-schedular 
rating.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
bilateral hearing loss prior to October 6, 2008, to include 
on an extra-schedular basis, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2008).

2.  The criteria for an increased rating of 10 percent, but 
no more, for bilateral hearing loss for the period from 
October 6, 2008 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Effective May 30, 2008, 38 C.F.R. § 3.159 has 
been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United Court of Appeals for Veterans Claims (Court) held that 
in rating cases VA must notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO); however, the VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

In this appeal, in a September 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The December 2004 RO 
rating decision reflects the initial adjudication of the 
claim after issuance of the September 2004 letter.  

A March 2006 post-rating letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  After issuance of the 
March 2006 letter, and opportunity for the Veteran to 
respond, the December 2006 supplemental SOC (SSOC) reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

As regards the requirements of Vazquez-Flores, the above 
notification letters did not specifically ask the Veteran to 
provide evidence of the effect that any worsening of his 
bilateral hearing loss has on his employment and daily life 
or provide general notice of the criteria necessary for 
entitlement to an increased disability rating; however, given 
the evidence of record that addresses such factors, the Board 
finds the notice errors did not affect the essential fairness 
of the adjudication.  The claims file reflects that the 
Veteran and his representative had actual knowledge of the 
information and evidence necessary to substantiate his claim 
for an increased rating for hearing loss.  Significantly, the 
Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim.  Vazquez-Flores, 
22 Vet. App. at 48, citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007). 

In this regard, in his February 2005 NOD, the Veteran 
reported that he has been told by a lot of people that his 
hearing has gotten worse since he last filed a claim.  In 
addition, in the transcript of the June 2009 Travel Board 
hearing, the Veteran testified that he has difficulty hearing 
the telephone.  The Veteran's representative referenced 
specific hearing test results used to rate hearing loss, and 
argued that the Veteran's exceptional pattern of hearing loss 
in his right ear meets the requirements for evaluation under 
38 C.F.R. § 4.86.  Importantly, that regulation addresses one 
way that hearing loss is evaluated using the rating schedule.  
Given the statements and testimony of the Veteran and his 
wife regarding the effects of his bilateral hearing loss on 
his daily life, and the representative's statements regrading 
the rating criteria for hearing loss, the Board finds that, 
the record indicates that the Veteran has demonstrated that 
he has actual knowledge of the information and evidence 
needed to establish an increased rating for hearing loss.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA treatment records, private treatment 
records, and the reports of October 2004, November 2006, and 
October 2008 VA audiological evaluations.  Also of record and 
considered in connection with the appeal are the testimony 
and various written statements provided by the Veteran, his 
wife, and his representative.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 
For these reasons, the Board finds that the duties to notify 
and assist the Veteran have been met. 

II.  Increased Rating for Hearing Loss Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per seconds.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz (Hz)) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.85(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next highest Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

Rating Period prior to October 6, 2008

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
an increased (compensable) rating for the Veteran's bilateral 
hearing loss have not been met prior to October 6, 2008.  

The Veteran was afforded a VA audiological evaluation in 
October 2004.  The report of audiological testing reveals 
that pure tone thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
45
60
75
80
LEFT
40
60
75
75

The pure tone threshold average was 65 decibels in the right 
ear and 62 decibels in the left ear.  Speech discrimination 
testing revealed speech recognition ability of 100 percent in 
each ear.  The summary of audiological test results was 
normal sloping to severe sensorineural hearing loss 
bilaterally.  The VA examiner noted that the Veteran had the 
most difficulty hearing when there was background noise 
present.

The Veteran was afforded a second VA audiological evaluation 
in November 2006. Audiometry revealed pure tone thresholds, 
in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
45
70
80
85
LEFT
45
75
85
85

The pure tone threshold average was 70 decibels in the right 
ear and 72 decibels in the left ear.  Speech discrimination 
testing revealed speech recognition ability of 100 percent in 
the right ear and 92 percent in the left ear.  The summary of 
audiological test results was mild sloping to severe 
sensorineural hearing loss bilaterally.  The examiner noted 
that the Veteran had the most difficulty hearing while 
talking on the telephone.

Applying the method for evaluating hearing loss to the 
results of the Veteran's October 2004 and November 2006 VA 
audiological evaluations reveals Level II hearing in the 
right ear and Level II hearing in the left ear, based on 
application of the reported findings to Table VI.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  Combining Level II hearing for 
the right ear and Level II hearing for the left ear according 
to Table VII results in a 0 percent, noncompensable, rating.  
See 
38 C.F.R. § 4.85, Diagnostic Code 6100.  

None of the pure tone thresholds recorded on either the 
October 2004 or the November 2006 audiological evaluations 
reflect exceptional hearing impairment as defined by 
regulation; hence, 38 C.F.R. § 4.86(a) and (b) are not for 
application.  For these reasons, the Board finds no basis for 
assignment of more than a 0 percent schedular rating for 
bilateral hearing loss prior to October 6, 2008.

Rating Period from October 6, 2008

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
a 10 percent shedular rating, but no more, for the Veteran's 
bilateral hearing loss from October 6, 2008 have been met.  

The Veteran was afforded a VA audiological evaluation on 
October 6, 2008.  The report of audiological testing reveals 
that pure tone thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
55
75
80
85
LEFT
50
75
85
85

The pure tone threshold average was 74 decibels in the right 
ear and 74 decibels in the left ear.  Speech discrimination 
testing revealed speech recognition ability of 84 percent in 
the right ear and 90 percent in the left ear.  The summary of 
audiological test results was moderate to severe 
sensorineural hearing loss bilaterally.  The examiner noted 
the Veteran's contentions that his hearing loss was getting 
progressively worse and that he had difficulty hearing on the 
phone.

Applying the method for evaluating hearing loss to the 
results of the Veteran's October 2008 VA audiological 
evaluation reveals Level III hearing in the right ear and 
Level III hearing in the left ear, based on application of 
the reported findings to Table VI.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The results of the October 2008 VA audiological evaluation 
reveal an exceptional pattern of hearing loss in the right 
ear, as the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or 
more.  Application of these findings to Table VIA reveals 
Level VI hearing loss for the right ear based on the October 
2008 evaluation.  38 C.F.R. § 4.86(a), Diagnostic Code 6100.  
Combining Level VI hearing for the right ear and Level III 
hearing for the left ear according to Table VII results in a 
10 percent, but no more, schedular rating.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  For these reasons, the Board 
finds that the criteria for a 10 percent schedular rating, 
but no more, for bilateral hearing loss have been met from 
October 6, 2008.

3.  Both Periods

The Board has considered the Veteran's statements and 
testimony regarding hearing difficulties and its effects on 
his daily life and employment.  The Board has also heard and 
considered the Veteran's assertions that his bilateral 
hearing loss should be rated higher.  The assignment of 
schedular disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometry results are 
obtained; hence, the most probative evidence for 
determination of schedular ratings are the results of the 
audiology studies of record, both audiometric testing and 
word recognition testing results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In other words, the Board 
is bound by law to apply VA's rating schedule based on the 
Veteran's audiometry and speech recognition results.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

Extraschedular Considerations

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  The Board 
also finds that there is no showing that, at any point since 
the September 14, 2004 claim for an increased rating, the 
disability under consideration has reflected so exceptional 
or so unusual a picture as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b) (cited in the May 2005 SOC).

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the October 2004 examiner 
specifically noted that the Veteran had the most difficulty 
hearing with background noise present, and the November 2006 
and October 2008 examiners noted the Veteran's contention 
that his greatest difficulty was hearing people speaking on 
the telephone.  While the examiners did not specifically 
address the functional effects caused by the Veteran's 
bilateral hearing loss disability, the Board finds that no 
prejudice results to the Veteran and, as such, the Board may 
proceed with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Martinak, 21 Vet. App. 455. 

While the examiners did not fully address the functional 
effects of the Veteran's bilateral hearing loss, the Board 
notes that other evidence of record, to specifically include 
the Veteran's own writings and testimony at his June 2009 
Travel Board hearing, adequately addresses the issue.  
Therefore the Board finds that no prejudice results to the 
Veteran because the functional effects of his hearing loss 
disability are adequately addressed by the record, have been 
considered by the Board to determine whether referral for an 
extra-schedular rating is warranted under 
38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an 
extra-schedular rating is appropriate.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether a 
veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the seconds step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalizations).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. at 116.

While the Veteran has had difficulty with his business in the 
past due to his hearing loss, he has not described such 
exceptional symptomatology or exceptional impairment 
associated with his bilateral hearing loss as would render 
the rating schedule inadequate to rate his bilateral hearing 
loss disability.  In his testimony, the Veteran stated that 
his hearing has gotten progressively worse, especially over 
the past six years.  The Veteran testified that he had 
problems with his transportation business because it was 
difficult for him to communicate over the phone; the Veteran 
noted that the phone caused his hearing aides to squeal.  The 
Veteran's wife testified that the Veteran has problems 
hearing when there are multiple people talking at the same 
time.  This is the type of hearing impairment or difficulty 
hearing contemplated by the rating schedule.  The rating 
criteria specifically includes speech recognition testing, 
and coordinates such impairment in hearing speech with the 
additional measure of audiometric testing. 

Even if the Board were to determine that the Veteran's 
hearing loss disability picture is not adequately 
contemplated by the rating schedule, the evidence does not 
show that the service-connected bilateral hearing loss 
markedly interferes with employment (i.e., beyond the extent 
contemplated in the assigned schedular ratings), and there is 
no allegation or evidence to support a finding of frequent 
hospitalization as a result of bilateral hearing loss.  The 
Veteran reported that after he started having trouble 
communicating on the phone he hired someone to answer the 
phone.  Only when business began to slow, and the Veteran 
could no longer afford to hire anyone for the phone, did the 
Veteran close his business.  As such, it appears that the 
Veteran was capable of running a business and working, and 
that he only had to close his business after business slowed.  
Moreover, although the record reflects that the Veteran 
closed his business, there is no evidence that the Veteran 
could not continue working.  In fact, the Veteran noted that 
he did not attempt to find a job since he closed his 
business.

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See 


Thun, 22 Vet. App. at 115.  For all the foregoing reasons, 
the Board finds that there is no basis for a compensable 
rating prior to October 6, 2008 or a rating greater than 10 
percent as of October 6, 2008, for bilateral hearing loss.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.321(b), 4.3.


ORDER

A 10 percent rating for bilateral hearing loss, for the 
period from October 6, 2008, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


